ATTORNEY GRIEVANCE COMMISSION                                                               *      IN THE
OF MARYLAND
                                                                                            *      COURT OF APPEALS

v.                                                                                          *      OF MARYLAND

                                                                                            *      Misc. Docket AG No. 35
                                                                                                   September Term, 2020
BRIAN DAVID SADUR                                                                           *
                                                                                                   (No. 483560-V, Circuit
                                                                                            *      Court for Montgomery
                                                                                                   County)
                                                                                   ORDER

                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and Respondent, Brian David Sadur, to indefinitely suspend the Respondent from

the practice of law with the right to petition for reinstatement in one year for violations of

Rules 1.4(a) and (b), 5.5, 8.1(a) and (b), and 8.4(a), (b), (c) and (d) of the Maryland Rules of

Professional Conduct and Maryland Rule 19-742, it is this 5th day of March, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Brian David

Sadur, be, and he hereby is, indefinitely suspended from the practice of law in the State of

Maryland with the right to petition for reinstatement in one year; and it is further


                   ORDERED, that the Clerk of this Court shall remove the name of Brian David Sadur

from the register of attorneys in this Court, and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                     2021-03-05 12:29-05:00                                           /s/ Mary Ellen Barbera
                                                                                           Chief Judge

Suzanne C. Johnson, Clerk